[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
After trial, the court finds that the defendant substantially vacated the premises on or about August 17, 1989 and that the plaintiffs' termination of water service therefore was not wrongful. Judgment is entered for the plaintiffs on the complaint for $321.00, being the water bill and the value of plaintiffs' furniture removed by the defendant. The plaintiffs cannot recover rent for the balance of the lease term because of their failure to show any mitigation of damages, including efforts to re-let. No other damages were proven. Attorneys' fees under Conn. Gen. Stat. 52-251a are denied. Judgment is entered for the defendant for $950.00 on the First Count of the counterclaim, being twice the value of the security deposit, for failure to comply with Conn. Gen. Stat. 47a-21(d)(2) and (d)(4). Judgment is entered for the plaintiffs on the Second and Third Counts of the Counterclaim. (The Fourth Count was abandoned at trial.)
VERTEFEUILLE, J. CT Page 4050